Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4,8-15 and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a device for detecting a sparkle effect of a transparent sample arranged in front of an image source, to which also a first polarizer having an optical axis of polarization is associated, said  device  having a combination of : an imaging system, wherein said transparent sample, said first polarizer and said imaging system are arranged along an optical path originated from said image source, and a second polarizer arranged between said transparent sample and said imaging system, said second polarizer having an optical axis of polarization directed at ninety degrees with respect to the optical axis of polarization of said first polarizer, wherein the imaging system detects the sparkle effect of the transparent sample as recited in claim 1. Claims 2-4,8-15 and 18 depend from allowed claim 1, they are also allowed accordingly.
The prior art does not disclose a method for detecting a sparkle effect of a transparent sample arranged in front of an image source, to which also a first polarizer having an optical axis of polarization is associated, said detection method having combined method steps of : providing an imaging system, wherein said transparent sample, said first polarizer and said imaging system are arranged along an optical path originated from said image source, providing a second polarizer having an optical axis of polarization between said transparent sample and said imaging system, directing said second polarizer so that its optical axis of polarization is directed at ninety degrees with respect to the optical axis of polarization of said first polarizer, and detecting the sparkle effect of the transparent sample with the imaging system as recited in claim 19. Claim 20 depend from allowed claim 19, it is also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Gollier et al (Pat# 9,701,579) disclose Glass Having Antiglare Surface With Low Display Sparkle.
Gollier et al (Pat# 9,411,180) disclose Apparatus And Method For Determining Sparkle.
Wright et al (pat# 7,802,883) disclose Cosmetic Contact Lenses Having A Sparkle Effect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867